Citation Nr: 0811875	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-06 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for VA disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant has verified service in the United States 
Merchant Marine from January 29, 1946 to March 2, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  Jurisdiction of the appellant's claims file is 
currently with the VARO in St. Petersburg, Florida.  In 
January 2008, the appellant testified during a hearing before 
the undersigned Acting Veterans Law Judge sitting at the St. 
Petersburg VARO.  

In March 2008, the undersigned Acting Veterans Law Judge 
granted the appellant's motion to advance the appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The appellant's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) reflects service as a Merchant 
Marine from January 29, 1946 to March 2, 1946.  

2.  The appellant did not serve as a crew member aboard a 
merchant vessel during the period of armed conflict, December 
7, 1941, to August 15, 1945.  

3.  The appellant is not shown to have had active military, 
naval or air service, and is not an individual or a member of 
a group considered to have performed active military, naval 
or air service.  





CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA disability compensation benefits have not 
been met.  38 U.S.C.A. § 101(10), (24) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the appellant's claim on 
appeal has been accomplished.  Through notice letters in 
September 2004 and April 2005, the appellant was notified of 
the legal criteria governing his claim and the evidence 
needed to substantiate his claim.  

Also, in the September 2004 notice letter, the appellant was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
appellant was requested to submit evidence in his possession 
in support of his claim.  Thus, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b))

Additionally, in the April 2005 letter, the RO notified the 
appellant that his claim for compensation and pension 
benefits had been denied because the evidence did not 
substantiate that he was a Merchant Marine seamen who served 
under the United States Coast Guard, naval Transportation 
Service or Army Transportation Service in an active 
oceangoing vessel during the period from December 7, 1941, to 
August 15, 1945.  The RO also notified the appellant that his 
DD-214 indicated that he had served in the Merchant Marine 
from January 29, 1946 to March 2, 1946.  The RO provided 
addresses of military and non-military facilities the 
appellant could write if he wished to contest the service 
dates noted on his DD-214.  See e.g., Palor v. Nicholson, 21 
Vet. App. 325, 328 (2007) (the VCAA applies to the issue of 
veteran status and VA must tailor its notice to the claimant, 
thus informing him/her of the specific evidence and 
information required to substantiate that element of the 
claim). 

The Board notes that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim, (2) the evidence, if 
any, to be obtained by VA, and (3) the evidence, if any, to 
be provided by the claimant; and (4) VA must make a request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  As indicated above, 
the four content-of-notice requirements have been met in this 
case.  Additionally, the RO has provided the appellant notice 
with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  


The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the appellant's claim, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, the 
Board does not find that the essential fairness of the 
adjudication has been affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The appellant has submitted a copy of 
his DD Form 214 reportedly issued to him by the United States 
Coast Guard.  He has also submitted an Honorable Discharge 
certificate associated with his service in the United States 
Coast Guard-Merchant Marine.  In addition, the appellant has 
submitted lay statements from his sister and brother in 
support of his claim as well as medical records associated 
with his treatment at the United States Marine Hospital in 
Portland, Maine in March 1946.  Furthermore, at his hearing 
the appellant identified other merchant seamen who had served 
with him onboard the SS Cedar Mountain but testified that 
these individuals were no longer alive.  Otherwise, neither 
the appellant nor his representative has alleged that there 
are any outstanding records probative of his service in the 
Merchant Marine that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service in the active military, naval, or air service 
includes service in the United States Armed Forces.  See 
38 U.S.C. § 101(10) (in pertinent part defining "Armed 
Forces" as "United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard.").  Merchant Marines are not 
included in the statutory definition of Armed Forces. 

With regard to service as a merchant seaman, the Board notes 
that the Secretary of the Air Force made a determination on 
January 19, 1988, that the service of American Merchant 
Marines in oceangoing service during the period of armed 
conflict, from December 7, 1941, to August 15, 1945, shall be 
considered active duty for the purposes of all laws 
administered by VA.  See 53 Fed. Reg. 2,775-02 (Feb. 1, 
1988).  See also 38 C.F.R. § 3.7(x)(15) (2007) (certifying as 
"active military service" the service of American Merchant 
Marines in Oceangoing Service during the period from December 
7, 1941, to August 15, 1945).  

To be eligible for VA benefits under this determination, each 
claimant is required to demonstrate by the following 
eligibility criteria that he or she:

1.  Was employed by the War Shipping 
Administration or Office of Defense 
Transportation or their agents as a 
merchant seaman documented by the U.S. 
Coast Guard or Department of Commerce 
(Merchant Mariner's Document/Certificate 
of Service), or as a civil servant 
employed by the U.S. Army Transport 
Service or the Naval Transportation 
Service; and,

2.  Served satisfactorily as a crew 
member during the period of armed 
conflict, December 7, 1941, to August 15, 
1945, aboard, (a) merchant vessels in 
oceangoing, i.e., foreign, intercoastal, 
or coastwise service and further to 
include "near foreign" voyages between 
the United States and Canada, Mexico, or 
West Indies via ocean routes, or; (b) 
public vessels in oceangoing service or 
foreign waters.  

53 Fed. Reg. 2,775-02; see also Frasure 
v. Principi, 
18 Vet. App. 379, 386 (2004).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes that 
service department certifications for purposes of veteran 
status are conclusive and binding on VA.  See Palor, 21 Vet. 
App. at 332, citing Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  

The Board notes that VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) The evidence 
is a document issued by the United States service department; 
(2) The document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).  The appellant submitted 
a DD Form 214 and a Certificate of Discharge.  With respect 
to the DD Form 214, the appellant testified the form was 
issued to him by the United States Coast Guard.  The Board 
has no reason to doubt the appellant's veracity with regard 
to the source of the DD Form 214, even though it is not clear 
from a review of the document that it was in fact issued by 
the United States Coast Guard.  Otherwise, the Board finds 
the documents to be genuine and reflective of the length, 
time and character of the appellant's service.  

The appellant contends that he served in the Merchant Marine 
from December 7, 1941 to March 2, 1946 on the SS Cedar 
Mountain, a Maritime Commission type T2 style tanker.  He 
points to his Certificate of Discharge as proof of his 
service, and that his DD Form 214 contains errors.  He also 
contends that he was hospitalized for three months due to 
injury incurred during his period of service in the Merchant 
Marine.  

In October 2002, the appellant was notified by the United 
States Coast Guard that medical records associated with 
treatment of Merchant Marines at United States Public 
Hospitals were maintained at the Public Health Service (PHS) 
Health Data Center, in Baton Rouge, Louisiana.  The appellant 
subsequently obtained treatment records from the PHS Health 
Data Center and submitted these records to the RO.  These 
records reflect the appellant's treatment at the United 
States Marine Hospital in Portland, Maine from March 15, 1946 
to March 27, 1946.  In particular, upon admission, it was 
noted that the veteran had developed an ear ache in his right 
ear 18 days previously and that this later subsided.  The 
appellant then developed a cold six days later and on the 
seventh day he began to experience an ache in his right ear 
and both ears began to drain-the initial drainage reported 
as blood.  The drainage was noted to have later turned 
yellowish in color.  The examiner also noted that the left 
ear had drained off and on since age 9.  Examination of the 
ears revealed the left ear drum completely gone and the right 
ear drum almost completely gone.  The diagnosis was chronic 
supportive otitis media of the left ear, acute supportive 
otitis media of the right ear, and perforation of bilateral 
tympanic membranes due to infection.  

In October 2004, the RO received statements from the 
appellant's sister and brother.  The appellant's sister noted 
that to the best of her knowledge the appellant punctured 
both of his eardrums in 1942 a result of using a chipping 
hammer while aboard the SS Cedar Mountain.  She added that as 
a result of the injury, the appellant was taken to the 
Portland Maine Marine Hospital where he was hospitalized for 
three months and treated with Penicillin.  The statement from 
the appellant's brother also noted similar facts, in 
particular, that the appellant was in the Merchant Marine in 
1941 or 1942, that his ears were injured while using an air 
hammer, and that he was hospitalized for three months in the 
Marine Hospital in Portland, Maine.  


The appellant has submitted a copy of his Honorable Discharge 
certificate.  The certificate documents the appellant's 
service in the United States Coast Guard and notes his 
discharge on March 2, 1946.  It does not otherwise identify 
the appellant's date of entry into the Merchant Marine.  The 
certificate also notes the following, 

Issued pursuant to [Public Law] 95-202 and/or 
[Public Law] 105-368 for service in the 
American Merchant Marine between December 7, 
1941 and December 31, 1946.  

Here, the primary question on appeal is whether the appellant 
is a member of a group of Merchant Marines that has been 
recognized in a legislative or regulatory provision as being 
eligible for veteran's benefits.  53 Fed. Reg. 2,775-02; 38 
C.F.R. § 3.7(x)(15).  Although the Secretary of the Air 
Force, pursuant to authority delegated by the Secretary of 
Defense, has certified a group of members of the Merchant 
Marine who demonstrated active-duty service between December 
7, 1941, and August 15, 1945, the appellant's DD-Form 214 
issued to him by the United States Coast Guard reflects 
service from January 29, 1946 to March 2, 1946.  The DD Form 
214 does not otherwise reflect dates associated with the 
certified group, that is, dates that fall within the 
eligibility period of December 7, 1941, to August 15, 1945.  

The Board has also considered the Honorable Discharge 
certificate submitted by the appellant.  While the 
certificate notes that it was issued for service in the 
American Merchant Marine between December 7, 1941 and 
December 31, 1946, the Board interprets this to mean 
recognition for any period of service in the Merchant Marine 
between December 7, 1941 and December 31, 1946, as compared 
to service encompassing the entire time period.  The Board 
notes that on August 11, 1999, the Secretary of the Air Force 
determined that the service of the group known as "American 
Merchant Marine Mariners Who Were in Active Ocean-Going 
Service" during the period of August 15, 1945 to December 
31, 1946, were not to be considered to have served on 
"active duty" under the provisions of Public Law 95-202 for 
the purposes of all laws administered by VA.  See 64 Fed. 
Reg. 48,146-02 (Sept. 2, 1999).  Thus, the appellant's 
reliance on the Honorable Discharge certificate as evidence 
of his service with the Merchant Marine beginning December 7, 
1941 must fail.  

The Board has also considered the statements of the 
appellant's sister and brother and their recollections of the 
appellant's service and medical treatment.  The appellant has 
testified that he incurred an injury to his ears sometime in 
1943 and that such injury progressed to the point that in 
1946 he was treated for three months at a hospital in 
Portland, Maine.  The hospital was identified by the 
appellant as East Darren Veterans Hospital or East Deering 
Hospital.  The appellant's sister and brother have reported 
that following his alleged injury aboard the SS Cedar 
Mountain, the appellant was hospitalized at the United States 
Marine Hospital in Portland, Maine.  Whether by the 
appellant's reference to East Darren Veterans Hospital or 
East Deering Hospital he actually means the United States 
Marine Hospital is not clear.  Nonetheless, the only 
available medical records associated with the appellant's 
Merchant Marine service are from the United States Marine 
Hospital.  These records do not reflect treatment for a 
bilateral ear disability for three months but only for 12-13 
days.  Furthermore, the appellant has not otherwise contended 
that he was hospitalized more than once while in the Merchant 
Marines.  

Therefore, having reviewed the complete record, the Board 
finds that the evidence does not support that the appellant 
served in the Merchant Marine between December 7, 1941 and 
August 15, 1945.  Congress has clearly defined what is 
required for eligibility for VA benefits, and the Board has 
no authority to extend or expand that definition.  Here, 
there is no provision of law which accepts the status of a 
Merchant Marine who served for a period other than December 
7, 1941, to August 15, 1945, as valid active military service 
for VA benefit purposes.  While the appellant has contended 
that the dates of service noted in his DD Form 214 are 
incorrect, he has not provided any other evidence that would 
lead the Board to believe these dates, as reported by the 
United States Coast Guard, are incorrect.  

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the appellant has not been 
found to have had qualifying military service, the Board 
finds that he does not have basic eligibility for VA 
disability compensation benefits and therefore his appeal 
must be denied.  


ORDER

Entitlement to basic eligibility for VA disability 
compensation benefits is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


